Name: Commission Regulation (EEC) No 2936/83 of 20 October 1983 amending Regulation (EEC) No 2541/83 on the application of the additional measures applicable to holders of long-term storage contracts for certain table wines for the 1982/83 wine-growing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 10 . 83 Official Journal of the European Communities No L 288/19 COMMISSION REGULATION (EEC) No 2936/83 of 20 October 1983 amending Regulation (EEC) No 2541/83 on the application of the additional measures applicable to holders of long-term storage contracts for certain table wines for the 1982/83 wine-growing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1595/83 (2), and in particular Article 12a (5) thereof, Whereas, under Article 5 of Commission Regulation (EEC) No 1059/83 of 29 April 1983 on storage contracts for table wine, grape must, concentrated grape must and rectified concentrated grape must (3), as amended by Regulation (EEC) No 2405/83 (4), pro ­ ducers may, as from 1 September 1983 , conclude only a limited number of storage contracts ; Whereas Commission Regulation (EEC) No 2541 /83 (*) allows holders of long-term storage contracts concluded in respect of the 1982/83 wine ­ growing year in accordance with Commission Regula ­ tion (EEC) No 3476/82 (6) to conclude one or more storage contracts for a period of four months in respect of a quantity of wine covered by long-term contracts which have expired ; Whereas the said long-term contracts were concluded prior to the entry into force of the provision limiting the number of contracts ; whereas, in order to avoid any problems of an administrative nature, there should be a temporary derogation, as regards the application of Regulation (EEC) No 2541 /83 , from the rules limiting the number of storage contracts in respect of contracts concluded in accordance with Article 12a of Regulation (EEC) No 337/79 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 The following paragraph is hereby added to Article 1 of Regulation (EEC) No 2541 /83 : 'By way of derogation from the first indent of Article 5 ( 1 ) of Regulation (EEC) No 1059/83 , the number of four-month storage contracts specified in the second indent of the first paragraph may be greater than two, provided it does not exceed the number of long-term storage contracts which the producer concerned holds and which have expired.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 16 September 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 October 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 54, 5 . 3 . 1979, p. 1 . (2) OJ No L 163, 22. 6 . 1983, p. 48 . (3) OJ No L 116, 30 . 4 . 1983, p. 77 . (4) OJ No L 236, 28 . 8 . 1983, p. 12 . 0 OJ No L 250, 10 . 9 . 1983, p. 10 . (6) OJ No L 365, 24. 12. 1982, p. 38 .